Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
1.	Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.

Rejections 35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2014/0036132) to Pawlowski (cited by Applicant).
Regarding independent claim 12, Pawlowski discloses a first structure (82) having an outer surface (92) and an inner surface (86), the outer surface (92) of the first structure (92) being situated opposite to the inner surface (86) of the first structure (82), the inner surface (86) of the first structure (82) being configured to be disposed on the partial region of the housing surface (84); and
a second structure (90) having an outer surface (96) and an inner surface (107), the outer surface (96) of the second structure (90) being situated opposite to the inner surface (107) of the second structure (90) with that the inner surface (107) of the second structure (90) is disposed on the outer surface (96) of the first structure (82) (See paragraph [0026] and FIGS. 4-5),
 the first structure (82) being deformable along a first axis (vertical axis) by a fluid (See paragraph [0027]) which is able to be conducted between the first structure (82) and the second structure (90), and the second structure (90) being movable along a second axis (horizontal axis), the second axis (horizontal axis) being disposed perpendicular to the first axis (vertical axis).
Regarding claim 13, Pawlowski discloses that the first structure (82) is at least a partial ring (See FIG. 6).
Regarding claim 14, Pawlowski discloses that the first structure (82) includes at least one opening (206) out of which the fluid flows.
Regarding claim 15, Pawlowski discloses that the at least one opening (206) is positioned a centrically.
Regarding claim 16, Pawlowski discloses that the at least one opening (206) includes a nozzle (See paragraph [0029]). 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723